UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-170542 Renewable Fuel Corp. (Exact name of registrant as specified in its charter) Nevada 26-0892819 (State or Other Jurisdiction of (SIC Code) (I.R.S. Employer Incorporation or Organization) Identification Number) 7 LAS VEGAS, NEVADA 89128 (Address of Principal Executive Offices including Zip Code) 702-989-8978 (Registrant's Telephone Number, including are code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer’s classes of common stock, as of March 24, 2014 is as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value TABLE OF CONTENTS Page Part I - FINANCIAL INFORMATION 3 Item 1 FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 6 Item 2 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS 20 Item 3 QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 25 Item 4 CONTROLS AND PROCEDURES 25 Part II - OTHER INFORMATION 26 Item 1 LEGAL PROCEEDINGS 26 Item 1A RISK FACTORS 26 Item 2 UNREGISTERD SALE OF SECURITIES AND USE OF PROCEEDS 26 Item 3 DEFAULTS UPON SENIOR SECURITIES 27 Item 4 MINE SAFETY DISCLOSURES 27 Item 5 OTHER INFORMATION 27 Item 6 EXHIBITS 28 Signatures 29 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Renewable Fuel Corp (A Development Stage Entity) Consolidated Balance Sheets December 31, September 30, (Unaudited) Assets Cash and cash equivalents $ $ Trade and other receivables Accounts receivable, related party Inventories Prepaid expenses and other current assets Total current assets Plants in progress, net Other property and equipment, net Total Assets $ $ Liabilities and Shareholders' Deficit Liabilities Current liabilities Trade and other payables $ $ Accounts payable, related parties (Note 7) Accrued liabilities Current portion of capital leases Derivative liability - fair value of warrants Term notes in default Total current liabilities Long-term capital lease obligations Total liabilities Commitments and contingencies (Note 9) - - Shareholders' Deficit Common stock ($0.0001 par value; 500,000,000 shares authorized; 250,512,443 common shares issued, 213,282,443 outstanding as of December 31, 2013 and 250,477,815 common shares issued, 213,247,815 outstanding as of September 30, 2013) Additional paid-in-capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, cost 37,230,000 common shares held in treasury as of December 31, 2013 and September 30, 2013 ) ) Total Renewable Fuel Corp stockholders' deficit ) ) Non-controlling interest ) ) Total shareholders' deficit ) ) Total Liabilities and Shareholders' Deficit $ $ 3 Renewable Fuel Corp (A Development Stage Entity) Consolidated Statements of Operations and Other Comprehensive Loss Three Months Ended Period from Inception to December 31, December 31, 2012 December 31, 2013 (Unaudited) (Unaudited) (Unaudited) Revenue $
